Citation Nr: 1202782	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-26 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a pulmonary disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active service from February 1954 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In October 2010, the Board remanded the claim for additional development.  At that time, the issue was listed as whether new and material evidence had been received to reopen a service connection claim for a pulmonary disability.  On further review, the Board finds that the issue should be recharacterized as entitlement to service connection.  

In making this determination, the Board notes that the issue of entitlement to service connection for lung problems was initially denied in August 2007.  The decision noted that the Veteran failed to report for examination.  In February 2008, the Veteran requested to reschedule his examination and a VA respiratory examination was conducted in June 2008.  In June 2008, the RO confirmed and continued the previous denial.  The Veteran disagreed with this decision and perfected an appeal.  On review, new and material evidence was received prior to the expiration of the appeal period following the August 2007 decision.  Thus, that decision was not final and the new evidence is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, No. 2010-7096, 2011 WL 4684291 (Fed. Cir. Oct. 7, 2011).  

The issue of entitlement to service connection for coronary artery disease, to include as due to herbicide exposure, has been raised by the record, and will be discussed in further detail in the Remand portion below.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for a pulmonary disability.  Pursuant to the October 2010 remand, the Veteran underwent a VA examination in November 2010.  At that time, the examiner indicated that the Veteran's severe chronic obstructive pulmonary disease was less likely as not related to the frequent colds and bronchitis that he had in service.  The examiner further indicated that the Veteran's smoking history more likely contributes to his current pulmonary disability and that his heart disease is also a big contributor to his current pulmonary status.  

In the December 2011 written brief presentation, the representative noted that the Veteran served at an air base in Thailand from approximately November 1968 to January 1970.  The representative noted that herbicides were used in and around this installation and that the Veteran's duties would have put him near or beyond the perimeter.  The representative argued that the Agency of Original Jurisdiction (AOJ) should have developed for herbicide exposure to consider the Veteran's coronary artery disease/congestive heart failure for service connection.  

Ischemic heart disease, which includes coronary artery disease, is a disease associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2011).  VA's Compensation & Pension Service has also determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  See VA's Adjudication Procedures Manual, M21-1MR, Part IV.ii.2.C.10.q.

The representative's statements raise a claim of entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.  On review, the Board finds that this issue is inextricably intertwined with the appeal issue.  That is, if entitlement to service connection for coronary artery disease is granted, secondary service connection for a pulmonary disability is for consideration.  See 38 C.F.R. § 3.310 (2011); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, this issue should be adjudicated prior to further action on the appeal issue.

Additionally, a supplemental statement of the case was most recently furnished on November 2, 2011.  On November 21, 2011, the Veteran's "SSOC Notice Response" was received at the AMC, along with additional relevant evidence.  The Veteran has not specifically submitted a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2011).  On remand, the RO/AMC must consider all evidence received since the November 2011 supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/RO should adjudicate the issue of entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.  Should the AMC/RO deny the claim, the Veteran must be notified of this decision and informed of his appellate rights.  While the Veteran has perfected an appeal regarding the issue of entitlement to service connection for a pulmonary disability, he is hereby notified that if and only if, he files a timely notice of disagreement and a timely substantive appeal will the issue of entitlement to service connection for coronary artery disease be certified to the Board.  38 U.S.C.A. § 7104 (West 2002).

2.  Upon completion of the foregoing and any additional development deemed appropriate, and regardless of the outcome of the coronary artery disease issue, the RO/AMC should readjudicate the issue of entitlement to service connection for a pulmonary disability.  All applicable laws, regulations, and all evidence received since the November 2011 supplemental statement of the case should be considered.  If service connection for coronary artery disease has been granted, the issue of entitlement to service connection for a pulmonary disability must also be considered on a secondary basis.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


